Office of Chief Counsel
Internal Revenue Service

Memorandum
Number:

AM 2007-002

Release Date: 1/26/07
CC:PSI:B01
POSTN-152214-06
UILC:

701.00-00, 701.01-00, 707.00-00

date:

January 11, 2007

to:

Sara M. Coe, Deputy Division Counsel
(Small Business/Self-Employed)

from:

William P. O'Shea
Associate Chief Counsel
(Passthroughs & Special Industries)

subject:

State Tax Credit Transfers
This memorandum responds to your request for advice with regard to a
partnership structure, described below, that is being used to market transferable and
nontransferable state income tax credits (“credits”) to generate federal income tax
losses. This memorandum addresses the treatment of these transactions for federal
income tax purposes.1
ISSUES
1) Whether the investors in the transactions described below are respected as
partners in the partnerships;
2) Whether the transactions described below should be recast under the
partnership anti-abuse rule (§ 1.701-2 of the Income Tax Regulations); and
3) Whether the issue of whether an investor is a partner in a partnership
constitutes a partnership item.

1

This advice may not be used or cited as precedent.

POSTN-152214-06

-2-

CONCLUSIONS
1) The investors involved in the transactions described below are not partners in
the partnerships and, therefore, the Service should recast the transactions
under the principles of the substance-over-form doctrine;
2) The transactions described below should be recast under the partnership
anti-abuse rule (§ 1.701-2); and
3) The issue of whether an investor is a partner in a partnership is a partnership
item.
FACTS
The transactions have taken place in a state that allows a credit against state
income tax, such as one for qualified expenditures to rehabilitate certain property within
the state. The transactions were cast in two basic forms, depending on whether the
credits were transferable. If the credits were transferable, the promoters of the
transactions formed a partnership (promoter partnership) to purchase the credits from
taxpayers that earned the credits, but that, for various reasons, could not use the credits
for state income tax purposes. If the credits were nontransferable, the promoters
generally formed a partnership (promoter partnership) to become a partner with the
taxpayers that earned the credits.
In either form, the promoter partnerships solicited investors to join the
partnership, usually investors who were interested in reducing their state taxes but, for
reasons such as being subject to the federal Alternative Minimum Tax (AMT), were
indifferent to the state tax deduction under § 164 for federal tax purposes. The
promoter partnership, itself or through its upper-tier partnership partners, allocated all of
the credits it acquired to the investors in exchange for their cash contributions, at a rate
per credit that was higher than the promoter partnership’s acquisition cost of the credits.
The promoter partnership interests were marketed to the investors as ones in which the
investors would not receive any material distributions of cash flow and would not be
allocated material amounts of partnership items of income, gain, loss or deduction.
Further, the investors were informed that their sole return, if any, on their investment
was the allocation of the credits and the capital loss to be claimed for federal income tax
purposes upon the sale of their interests in the promoter partnership.
The transactions were usually structured so that the investors were allocated the
credits immediately following their contribution of cash to the promoter partnership.
Future allocations of credits, if any, were carried out within a short period of time.
Further, the partnership held an option to purchase back the investors’ interests for their
“fair market values” when the investors decided to terminate their interests. After
holding onto the partnership interests for a brief period of time to receive the allocation
of the credits, the investors sold their interests back to the promoter partnership or the
promoters for a small fraction of their bases. On their federal income tax returns, the
investors claimed large capital losses on the sale of their partnership interests.

POSTN-152214-06

-3-

The promoter partnership did not engage in any substantial business activity
other than the allocation of the credits. Although it may have taken an “acquisition fees”
deduction in transactions involving transferable credits, the promoter partnership and its
partners did not report any income related to the disposition of the credits to the
investors.
LAW AND ANALYSIS
I. The Investors Are Not Partners in the Promoter Partnership under the Substanceover-Form Doctrine
The standards for ascertaining the existence of a partnership for federal income
tax purposes are well-established in the decisions of Commissioner of Internal Revenue
v. Tower, 327 U.S. 280, 287-288 (1946) and Commissioner of Internal Revenue v.
Culbertson, 337 U.S. 733, 742 (1949). Whether an entity or contractual arrangement is
a partnership for federal income tax purposes requires a facts and circumstances
analysis under the Tower/Culbertson standard. The Supreme Court in Culbertson
stated that there is a partnership for federal tax purposes when,
considering all the facts – the agreement, the conduct of the parties in
execution of its provisions, their statements, the testimony of disinterested
persons, the relationship of the parties, their respective abilities and
capital contributions, the actual control of income and the purposes to
which it is used, and any other facts throwing light on their true intent – the
parties in good faith and acting with a business purpose intended to join
together in the present conduct of the enterprise.
Culbertson at 742. The critical inquiry is the parties’ intent to join together in conducting
business activity and sharing profits.
Recently, the court in TIFD III-E, Inc. v. U.S., 459 F.3d 220 (2nd Cir 2006), in
finding that an investor’s investment did not constitute a partnership interest, looked to
whether the investor had a “meaningful stake in the success or failure” of the
partnership to determine whether the investor was a partner in the partnership. The
court held that the “mere appearance” of a meaningful interest in the potential profits of
the partnership was nullified by a limitation on the participation in profits.
Under this inquiry, it is clear that the investors in the transactions described
above were not partners in the partnerships formed by the promoters for the
transactions. The transactions as promoted are ones in which the investors would
receive no material cash distributions, no allocations of partnership items of income,
gain, loss or deduction. The investors lacked a joint profit motive and paid cash to the
promoter partnerships with the full knowledge that the only benefits of entering into the
partnerships are the distributions of the state tax credits and the federal income tax
losses to be claimed at the termination of their interests. They typically held the

POSTN-152214-06

-4-

partnership interests for only a brief period of time for the specific purpose of receiving
the allocation of the credits. Therefore, the investors were not partners in the
partnerships.
Generally, a state tax credit, to the extent that it can only be applied against the
original recipient’s current or future state tax liability, is treated for federal income tax
purposes as a reduction or potential reduction in the taxpayer’s state tax liability, not as
a payment of cash or property to the taxpayer. Cf. Rev. Rul. 79-315, 1979-2 C.B. 27,
Holding (3) (Iowa income tax rebate). Consequently, the federal tax effect of such a
state credit is normally to reduce any deduction for payment of state tax the taxpayer
may otherwise have had under § 164. By itself, the fact that a state tax credit is
transferable should not cause it to lose its character as a reduction or potential
reduction in liability in the hands of the taxpayer who originally qualified for the credit.
However, if and when a transferable credit is in fact transferred to another taxpayer for
value, it is usually appropriate to treat the transaction as a sale and purchase of
property under § 1001.
The taxpayer who originally qualified for the credit and transfers it for value has a
basis of zero in the credit, and the full sales price is gain. With respect to the transferee
of the credit, a payment for the purchase of a transferable tax credit is not a payment of
tax or a payment in lieu of tax for purposes of § 164(a). See Rev. Rul. 61-152, 1961-2
C.B. 42; Rev. Rul. 71-49, 1971-1 C.B. 103; Rev. Rul. 81-192, 1981-2 C.B. 49. Rather,
the transferee has purchased a valuable right, which constitutes property, the basis of
which is the cost incurred by the transferee. The use of the credit to reduce the
transferee's state tax liability is analogous to the transfer of other types of property to
the state in satisfaction of the liability. Cf. Rev. Rul. 86-117, 1986-2 C.B. 157.
Generally, therefore, when the transferee uses the credit to reduce a state tax liability,
the transferee will have gain or loss under § 1001 on the use of the credit and will be
treated as having made a payment of state tax, for purposes of § 164(a).
Applying these principles to these transactions, as recast under the
Tower/Culbertson substance-over-form analysis, the investors were not partners in the
promoter partnerships. Accordingly, the transfers of the credits to the investors for cash
investments should be recharacterized, in accordance with their substance, as sales
and purchases of the credits. This treatment applies whether or not the credits were
transferable under state law, and whether or not the transaction is treated as a
partnership allocation for state law purposes. When the investors use the credits to
reduce their state tax liability, they are treated as having satisfied their liability with
property, resulting in a disposition of the credits under § 1001 and a payment of state
tax for purposes of § 164(a). See Rev. Rul. 86-117. Further, the losses claimed by the
investors on their federal income tax returns upon the sale of their purported
“partnership interests” in the partnerships are disallowed.
II. Section 1.701-2 Partnership Anti-Abuse Rule

POSTN-152214-06

-5-

Section 1.701-2 provides that Subchapter K is intended to permit taxpayers to
conduct joint business activity through a flexible economic arrangement without
incurring an entity-level tax. Section 1.701-2(a) provides that there are three implicit
requirements in subchapter K:
(1) The partnership must be bona fide and each partnership transaction or
series of related transactions (individually or collectively, the transaction)
must be entered into for a substantial business purpose.
(2) The form of each partnership transaction must be respected under
substance-over-form principles.
(3) Except as otherwise provided in § 1.701-2(a)(3), the tax consequences
under subchapter K to each partner of partnership operations and of
transactions between the partner and the partnership must accurately
reflect the partners' economic agreement and clearly reflect the partner's
income (collectively, proper reflection of income).
Section 1.701-2(b) provides that partnership rules are to be applied in a manner
that is consistent with the intent of subchapter K as set forth in § 1.701-2(a).
Accordingly, if a partnership is formed or availed of in connection with a transaction a
principal purpose of which is to reduce substantially the present value of the partners’
aggregate federal tax liability in a manner that is inconsistent with the intent of
subchapter K, the Commissioner can recast the transaction to achieve tax results that
are more consistent with the intent of subchapter K. Section 1.701-2(c) provides
guidance on the facts and circumstances that will be relevant in determining whether a
partnership was formed or availed of with a principal purpose to reduce substantially the
present value of the partners’ aggregate federal tax liability in a manner inconsistent
with the intent of subchapter K.
The partnerships involved in the transactions are formed or availed of in
connection with the transactions a principal purpose of which was to reduce
substantially the present value of the partners’ aggregate tax liability in a manner that is
inconsistent with the intent of subchapter K. The promoters and investors entered into
the transactions for the allocation and gainful disposition of the state tax credits in
anticipation of reporting no gain and claiming large amounts of losses for federal tax
purposes, resulting in substantial federal tax reduction. The partnerships were formed
or availed of to sell large numbers of credits at a profit without incurring gain at any
level. Moreover, the investors claimed large amounts of capital losses from the sale of
their purported “partnership interests” in the partnerships to the partnerships or
promoters at a price that was a fraction of their bases.
Accordingly, the Service should apply § 1.701-2 to recast the transactions for
federal tax purposes. The transactions should be treated as an acquisition by the
promoters of the credits followed by a sale of the credits to the investors. The

POSTN-152214-06

-6-

promoters’ acquisition costs are equal to the purchase price the promoters or their
partnerships paid in cases involving transferable credits, and the cash contributions
their relative partnerships made to the taxpayers that earned the credits in cases
involving the nontransferable credits. The sale of the credits to the investors should be
treated as at a price based on the investors’ cash contributions. As the investors are
not partners in the partnerships, the losses claimed by the investors for the sale of their
“partnership interests” are disallowed, and the other tax consequences described in the
first section above apply.
III. Whether the Issue of Whether an Investor in a Partnership is a Partner Constitutes a
Partnership Item
The issue that arises under the TEFRA partnership procedures is whether the
issue of “whether an investor is a partner in a partnership” constitutes a partnership
item. We conclude that it is a partnership item. We also conclude that disregarding the
partnership utilizing the partnership anti-abuse regulation must be determined in a
partnership proceeding.
Under the TEFRA partnership procedures, the identity of a partnership=s partners
and their allocable share of and character of partnership income and loss are
partnership items subject to partnership level proceedings. Partnership items are
limited to items required to be taken into account for the partnership=s taxable year
under Subtitle A to the extent that regulations prescribed by the Secretary provide that,
for purposes of this subtitle, such item is more appropriately determined at the
partnership level than at the partner level. ' 6231(a)(3).
Under the regulations, the partnership=s aggregate and each partner=s share of
income, gain, loss, deduction or credit of the partnership are partnership items.
' 301.6231(a)(3)-1(a) of the Procedure and Administration Regulations. In essence, the
regulations mandate that the identity of a partner and his percentage interest in the
partnership are partnership items by stating that Aeach partner=s share@ of partnership
items are partnership items. A partner=s share cannot be determined without first
determining the identity of the partner and his percentage interest in the partnership.
Further support for this reading is found in ' 301.6231(a)(3)-1(b), which states
that the term Apartnership item@ includes the accounting practices and the legal and
factual determinations that underlie the determination of the amount, timing, and
characterization of items of income, credit, gain, loss, deduction, etc. (emphasis added).
Thus, the identity of a partner is included as a partnership item under this portion of the
regulation, as well, because a partner=s identity underlies many of the legal and factual
determinations a partnership must account for under Subtitle A.
For example: (1) a partnership must know the identity of its partners for purposes
of determining its taxable year. § 706; (2) a partnership’s basis and holding period in
its assets will depend on whether a partner contributed the assets and on whether the

POSTN-152214-06

-7-

partner recognized any gain on the contribution pursuant to § 723; (3) the character of
gain or loss on the sale of unrealized receivables will depend on whether the assets
were unrealized receivables in the contributing partner’s hands; (4) the partnership must
scrutinize every transaction it undertakes to determine if a partner was on the other side
of the transaction so that the partnership knows how to account for the transaction
under § 707(a) and, in the case of sales or exchanges, whether the loss limitations of
§ 707(b) will apply; and (5) the partnership must know the partners (and their interests
in capital and profits) in order to track whether a sale or exchange of more than 50%
has occurred so as to trigger termination under § 708. There are many more examples
that could be found where the partnership must make an initial determination as to the
identity of the partners in order to account for partnership income, gain, loss deductions
etc. In short, the partnership must account for the identity of its partners for reasons
that will affect the character, timing, and amount of income gain, loss, deductions etc.
for many reasons even when it does not affect the allocation of items among the
partners. Since a partner=s identity underlies these determinations of partnership items,
a partner=s identity and percentage interest is also a partnership item.
Moreover, ' 6226(f) provides that a court is authorized to determine partnership
items and the proper allocation of items among the partners, which necessarily must
include jurisdiction to determine the identity and percentage interest of the partners.
See Katz v. Commissioner, 335 F.3d 1121 (10th Cir. 2003) (identity of a partner is a
partnership item).
Section 6233(b) and § 301.6233-1(b) require that a determination that no
partnership exists must be made exclusively in a partnership proceeding. Andantech v.
Commissioner, 331 F.3d 972 (D.C. Cir. 2003); see also Frazell v. Commissioner, 88
T.C. 1405 (1987). This further supports our argument that the identity of partners is a
partnership item because to the extent there are no partners, there is no partnership.
Thus, the foregoing issues must be raised in a TEFRA partnership proceeding.
§ 6221. We note that the ultimate loss incurred by the purported partners upon the
disposition of their partnership interests is an affected item, rather than a partnership
item, that will have to be disallowed through an affected item notice of deficiency. The
Service has one year after the completion of the partnership proceeding to issue an
affected item notice of deficiency. § 6229(d)(2); see G.A.F. v. Commissioner, 114 T.C.
519 (2000).
The above analysis regarding the application of TEFRA applies to any
partnership having more than 10 partners or a pass-thru partner under § 6231(a)(1) and
§ 301.6231(a)(1)-1.

POSTN-152214-06

-8-

In addition to the discussion above, the Service may, alternatively, recharacterize
the transactions as disguised sales of partnership property under § 707(a)(2)(B) and the
regulations thereunder.
Please call Jian H. Grant at (202) 622-3050 if you have any questions about this
memorandum.

